Exhibit 10.17 


MEDICAL STAFFING NETWORK, INC.
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of the 10th day of
March, 2005 among Medical Staffing Network, Inc. (the “Company”), Medical
Staffing Network Holdings, Inc. (“Holdings”) and Gary Peck (the “Executive”).
 
R E C I T A L S:
 
WHEREAS, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:
 
Section 1.  Employment. The Company hereby agrees to employ the Executive and
the Executive hereby accepts such employment with the Company, on the terms and
subject to the conditions hereinafter set forth. During the Employment Term (as
hereinafter defined), the Executive shall serve as President of the Company’s
Commercial and Professional Staffing Division and shall have the duties,
responsibilities and obligations reasonably assigned to the Executive by the
Chief Executive Officer (“CEO”) and the Board of Directors of the Company (the
“Board”).
 
Section 2.  Term. Unless terminated pursuant to Section 6 hereof, the
Executive’s employment hereunder shall commence on March 10, 2005 (the
“Commencement Date”) and shall continue during the period ending on the third
anniversary of the Commencement Date (the “Initial Employment Term”). The
Initial Employment Term shall be extended automatically without further action
by either party by one additional year (added to the end of the Initial
Employment Term) first on the third anniversary of the Commencement Date, and on
each succeeding anniversary thereafter, unless, not later than ninety (90) days
prior to the end of the Initial Employment Term (or extension thereof), either
the Company or the Executive shall have notified the other in writing of its
intention not to renew this Agreement. The Initial Employment Term, together
with any extension thereof pursuant to this Section 2, shall be referred to as
the “Employment Term.”
 
Section 3.  Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:
 
(a)  Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a salary of $375,000 per annum
with increases, if any, as may be approved in writing by the Board (the
“Salary”). The Salary shall be payable in accordance with the payroll practices
of the Company as the same shall exist from time to time.
 
(b)  Bonus Pool. During the Employment Term, the Executive shall be entitled to
participate in the Company’s bonus incentive pool, on such terms as the Board
shall approve from time to time.
 
(c)  Other Compensation Plans. The Executive shall be entitled to participate in
any stock option plans, or other compensation plans offered by the Company to
its officers and
 
1

--------------------------------------------------------------------------------


directors, subject to the terms and conditions contained therein. In addition to
the right to participate in stock options plans described in the preceding
sentence, the Executive shall be granted (i) an option to purchase 125,000
shares of Common Stock of Holdings on the Commencement Date and (ii) an option
to purchase up to 125,000 shares of Common Stock of Holdings upon the Company’s
completion of an acquisition of a non-healthcare company (collectively, the
“Option Grants”). The terms and conditions of the Option Grants shall be set
forth in Option Agreements to be executed by Holdings and the Executive at the
time of the applicable Option Grant.
 
(d)  Benefits. The Executive shall be entitled to participate in health,
insurance, pension and other benefits provided to other similarly situated
employees of the Company; provided that the Executive shall be entitled to
Company paid health insurance coverage for the Executive and his dependents. The
Executive shall also be entitled to three (3) weeks of vacation per annum and
shall be entitled to the same number of holidays, sick days and other benefits
as are generally allowed to other similarly situated employees of the Company in
accordance with the Company policy in effect from time to time.
 
(e)  Relocation Expenses. The Company shall reimburse the Executive for
Relocation Expenses (as defined below) up to a maximum of $160,000; provided,
the Executive’s right to retain Relocation Expenses reimbursed to him by the
Company shall vest over a period of three years at the rate of 33.33% per year
commencing on the first anniversary of the Commencement Date. If the Executive
terminates his employment without Good Reason (as defined in Section 6(d) below)
within three years after the Commencement Date, the Executive shall pay to the
Company an amount equal to the unvested portion of the Relocation Expenses
within 14 days after the effective date of the Executive’s termination. For
purposes of this Agreement, “Relocation Expenses” means expenses reasonably
incurred by the Executive in connection with (i) travel to and from the Boca
Raton, Florida area to locate and purchase a home, (ii) temporary living
expenses incurred prior to purchasing a home in the Boca Raton, Florida area,
(iii) the sale of the Executive’s existing home in Duluth, GA, (iv) the costs
ancillary to the purchase of a home in the Boca Raton, Florida area, such as
appraisal fees, survey costs and filing fees, and (v) moving personal property
to the Boca Raton, Florida area.
 
Section 4.  Exclusivity. During the Employment Term, the Executive shall devote
his full working time to the business of the Company, shall faithfully serve the
Company, shall in all respects conform to and comply with the lawful and
reasonable directions and instructions given to him in accordance with the terms
of this Agreement, shall use his best efforts to promote and serve the interests
of the Company, and shall not engage in any other business activity, whether or
not such activity shall be engaged in for pecuniary profit, except that the
Executive may (i) participate in the activities of professional trade
organizations related to the business of the Company, (ii) engage in personal
investing activities and/or charitable activities consistent with the Company’s
policy regarding investments (which may change from time to time) or (iii) with
the consent of the Board, serve as a member of the board of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, provided that activities
set forth in these clauses (i), (ii), or (iii) either singly or in the
aggregate, do not interfere in any material respect with the services to be
provided by the Executive hereunder.
 
2

--------------------------------------------------------------------------------


Section 5.  Reimbursement for Expenses. The Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including expenses for travel, entertainment, lodging and similar items in
accordance with the Company’s expense reimbursement policy, as the same may be
modified by the Board from time to time. The Company shall reimburse the
Executive for all such proper expenses upon presentation by the Executive of
itemized accounts of such expenditures in accordance with the financial policy
of the Company, as in effect from time to time.
 
Section 6.  Termination and Default.
 
(a)  Early Termination of the Employment Term. Notwithstanding Section 2 hereof,
the Employment Term shall end upon the earliest to occur of (i) a termination of
Executive’s employment due to the Executive’s death, (ii) a termination by
reason of a Disability, where “Disability” shall mean any physical or mental
disability or infirmity that prevents the performance of Executive’s duties
hereunder for a period of 90 consecutive days or 120 days during any 12-month
period, (iii) a termination by the Company with or without Cause (as defined
below), and (iv)  a termination by Executive with or without Good Reason (as
defined below). In the event of termination of the Executive’s employment for
any reason, at the Company’s request, the Executive shall resign from the Board
and the board of directors of any Company subsidiaries.
 
(b)  Termination due to Death or Disability. The Executive’s employment shall
terminate upon his death, or in the event of a Disability, upon delivery of
written notice to the Executive of such termination by reason of the Executive’s
Disability. Upon such event, the Executive, or Executive’s estate, as
applicable, shall be entitled to receive the amounts specified in Section 6(f)
below. The Board’s reasoned and good faith judgment of Disability shall be
final, binding and conclusive and shall be based on such competent medical
evidence as shall be presented to it by Executive and/or by any physician or
group of physicians or other competent medical expert employed by Executive or
the Company to advise the Board.
 
(c)  Termination by the Company with or without Cause. The Company may terminate
the Executive’s employment at any time, with or without Cause. Termination of
the Executive’s employment hereunder shall be effective upon delivery of written
notice of such termination. For purposes of this Agreement, “Cause” shall mean:
(i) the Executive’s failure, neglect or refusal (except where due to a
Disability) to perform his duties hereunder which failure, neglect or refusal
shall not have been corrected by the Executive within 10 business days of
receipt by the Executive of written notice from the Company of such failure,
neglect or refusal, which notice shall with reasonable specificity set forth the
nature of said failure, neglect or refusal; (ii) any willful or intentional act
of the Executive that has the effect of injuring the reputation or business of
the Company or its affiliates in any material respect; (iii) the Executive’s use
of illegal drugs or repeated drunkenness by the Executive on Company property;
(iv) conviction of, or plea of guilty or nolo contendere to, the commission of a
felony by the Executive; (v) the commission by the Executive of an act of fraud
or embezzlement against the Company; or (vi) the Executive’s material breach of
any of the covenants provided in Section 7 hereof.
 
3

--------------------------------------------------------------------------------


(d)  Termination by the Executive for Good Reason. The Executive may terminate
his employment with the Company for Good Reason upon thirty (30) days written
notice, which notice shall specifically set forth the nature of such Good
Reason. The term “Good Reason” shall mean (i) the substantial and material
diminution in the Executive’s status, duties, or responsibilities then in
effect; (ii) without the Executive’s consent, the relocation of the Executive’s
principal office location more than fifty (50) miles from its current location
in Boca Raton, Florida; (iii) any material breach of this Agreement; or (iv) the
failure of any successor to assume this Agreement as required under Section
11(a) hereof. Notwithstanding the occurrence of any such event or circumstance
above, such occurrence shall not be deemed to constitute Good Reason hereunder
if, within the thirty-day notice period, the event or circumstance giving rise
to Good Reason has been fully corrected by the Company.
 
(e)  Resignation by the Executive. The Executive shall have the right to
terminate his employment at any time by giving thirty (30) days written notice
of his resignation.
 
(f)  Payments upon Termination. (i) In the event that the Executive’s employment
terminates for any reason, the Company shall pay to the Executive all amounts
accrued but unpaid hereunder through the date of termination in respect of
Salary and other compensation provided hereunder, accrued but unused vacation
and any unreimbursed expenses. Amounts owed by the Company in respect of the
payments under Section 6(f)(i) hereof or reimbursement for expenses under the
provisions of Section 5 hereof shall be paid within five (5) business days of
any termination.
 
(ii)  In the event the Executive’s employment is terminated by the Company
without Cause (other than upon expiration of the Employment Term pursuant to
Section 2 hereof or a termination under Section 6(b) above), or by the Executive
with Good Reason, in addition to the amounts specified in subsection (i) above,
(A) the Executive shall continue to receive the Salary and other compensation
provided hereunder (less any applicable withholding or similar taxes) at the
rate in effect hereunder on the date of such termination for a period of twelve
(12) months (the “Severance Term”), and (B) to the extent permissible under the
Company’s health plans, during the Severance Term, the Executive shall continue
to receive any health benefits provided to him as of the date of such
termination.
 
(iii)  In the event the Executive’s employment is terminated (A) by the Company
without Cause (other than upon expiration of the Employment Term pursuant to
Section 2 hereof), (B) pursuant to Section 6(b) hereof, or (C) by the Executive
with Good Reason, in addition to the amounts specified in subsections (i) and
(ii) above, the Company shall reimburse the Executive for all legal fees, costs,
and expenses (including without limitation, legal fees and expenses on appeal)
incurred by the Executive in enforcing this Agreement.
 
(iv)  Payment of any amounts pursuant to this Section 6(f) shall be expressly
conditioned upon the Executive’s execution of a general waiver and release of
claims against the Company and its officers, directors, agents, and affiliates,
unless the Company does not pay any amounts due to the Executive, and the
Executive successfully enforces this Agreement in court, in which event, the
Company shall make such payments as are required by final court order without
requiring the execution of any waiver or release.
 
4

--------------------------------------------------------------------------------


(g)  Change in Control. In the event that within twelve (12) months following a
Change in Control, the Executive’s employment is terminated by the Company
without Cause (other than upon expiration of the Employment Term pursuant to
Section 2 hereof or a termination under Section 6(b) above), or by the Executive
with Good Reason, in addition to amounts provided in Section 6(f) hereof, the
Executive shall be entitled to a lump-sum payment equal to two (2) times the sum
of the Executive’s Salary and other compensation provided hereunder as then in
effect not later than 30 days after the effective date of the Executive’s
termination of employment.  For purposes of this Agreement, the term “Change in
Control” shall mean:
 
(i)  The acquisition by any individual, entity or group (other than the Company,
Holdings, any employee benefit plan of the Company or Holdings, or Warburg,
Pincus Private Equity VIII, L.P. or any affiliate thereof) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities representing more than 50% of the voting
securities of the Company or of Holdings entitled to vote generally in the
election of directors, determined on a fully-diluted basis (“Voting
Securities”); provided, however, that such acquisition shall not constitute a
Change in Control hereunder if a majority of the holders of the Voting
Securities immediately prior to such acquisition retain directly or through
ownership of one or more holding companies, immediately following such
acquisition, a majority of the voting securities entitled to vote generally in
the election of directors of the successor entity;
 
(ii)  The date upon which individuals who as of the date hereof constitute a
majority of the Board (the “Incumbent Board” ) cease to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s or Holdings’ shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or
 
(iii)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or of
Holdings (a “Business Combination”), in each case, unless, following such
Business Combination, all or substantially all of the individuals or entities
who were the beneficial owners, respectively, of the Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or Holdings or all or substantially all of the Company’s or Holdings’
assets either directly or through one or more subsidiaries).
 
(h)  Payment In Lieu. In the event of termination of the Executive’s employment
due to the voluntary resignation by the Executive, the Company may, in its sole
and absolute discretion, at any time after notice of termination has been given
by the Executive, terminate this Agreement, provided that the Company shall pay
to the Executive his then current Salary and continue benefits provided pursuant
to Section 3(d) for the duration of the unexpired notice period.
 
5

--------------------------------------------------------------------------------


(i)  Parachute Payments. In the event that (i) any amount or benefit paid or
distributed to the Executive pursuant to this Agreement, taken together with any
amounts or benefits otherwise paid or distributed to the Executive
(collectively, the “Covered Payments”), are or become subject to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended, or
any similar tax that may hereafter be imposed (the “Excise Tax”), and (ii) it
would be economically advantageous to the Executive to reduce such Covered
Payments to avoid imposition of the Excise Tax, the Covered Payments shall be
reduced to an amount which maximizes the aggregate present value (as determined
in accordance with Section 280G(d)(4) of the Code or any successor provision of
the Code) of the Covered Payments without causing the Covered Payments to be
subject to the Excise Tax. The reduction described in this Section 6(i) shall
only be made if the net after-tax amount to be received by the Executive after
giving effect to the reduction will be greater than the net after-tax amount
that would be received by the Executive without the reduction. The Executive
shall in his sole discretion determine which and how much of the Covered
Payments shall be eliminated or reduced consistent with the requirements of this
Section 6(i).
 
(j)  Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Section 6(f) through Section 6(i), and Section 7
through Section 17 of this Agreement shall survive to the extent necessary to
give effect to the provisions thereof.
 
Section 7.  Restrictive Covenants. The Executive acknowledges and agrees that
the agreements and covenants contained in this Section 7 are (i) reasonable and
valid in geographical and temporal scope and in all other respects, and (ii)
essential to protect the value of the Company’s business and assets and by his
employment with the Company, and that the Executive will obtain knowledge,
contacts, know-how, training and experience and there is a substantial
probability that such knowledge, know-how, contacts, training and experience
could be used to the substantial advantage of a competitor of the Company and to
the Company’s substantial detriment. For purposes of this Section 7, references
to the Company shall be deemed to include Holdings.
 
(a)  Confidential Information. At any time during and after the end of the
Employment Term, without the prior written consent of the Board, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, the Executive shall use
his best efforts to consult with the Board prior to responding to any such order
or subpoena, and except as required in the performance of his duties hereunder,
the Executive shall not disclose any confidential or proprietary trade secrets,
customer lists, drawings, designs, information regarding product development,
marketing plans, sales plans, manufacturing plans, management organization
information, operating policies or manuals, business plans, financial records,
packaging design or other financial, commercial, business or technical
information (i) relating to the Company, or (ii) that the Company or any of its
affiliates may receive belonging to suppliers, customers or others who do
business with the Company (“Confidential Information”). Executive’s obligation
under this Section 7(a) shall not apply to any information which (i) is known
publicly; (ii) is in the public domain or hereafter enters the public domain
without the breach of the Executive of this Section 7(a); (iii) is known to the
Executive prior to the Executive’s receipt of such information from the Company
or any of its subsidiaries, as evidenced by written records of the Executive; or
(iv) is disclosed after
 
6

--------------------------------------------------------------------------------


termination of the Executive’s employment to the Executive by a third party not
under an obligation of confidence to the Company.
 
(b)  Non-Competition. The Executive covenants and agrees that, except as
provided in this paragraph below, during the Employment Term and for a period
extending to the first anniversary of the Executive’s termination of employment
for any reason, or in the case of a termination under Section 6(g) hereof a
period extending to the third anniversary of such termination (the “Restricted
Period”), with respect to any jurisdiction in which the Company is engaged in
business at the time of such termination, the Executive shall not, directly or
indirectly, individually or jointly, own any interest in, operate, join, control
or participate as a partner, director, principal, officer, or agent of, enter
into the employment of, act as a consultant to, or perform any services for any
entity which competes to a material extent with the business activities in which
the Company is engaged at the time of such termination or in which business
activities the Company has documented plans to become engaged in and as to which
Executive has knowledge at the time of Executive’s termination of employment, or
any entity in which any such relationship with the Executive would result in the
inevitable use or disclosure of Confidential Information (a “Competing
Business”). Notwithstanding the foregoing, in the event of a termination of
employment other than pursuant to Section 6(g) hereof, at the election of the
Company, the Restricted Period may be extended to a period ending not later than
the third anniversary of the Executive’s termination of employment; provided
that during such extended period, the Company continues to pay the Executive the
Salary (less any applicable withholding or similar taxes) at the rate in effect
hereunder on the date of such termination. Notwithstanding anything herein to
the contrary, this Section 7(b) shall not prevent the Executive from acquiring
as an investment securities representing not more than three percent (3%) of the
outstanding voting securities of any publicly-held corporation. If the Company
does not complete the acquisition of a substantial non-healthcare company during
the first twelve (12) months of the Term of the Executive’s employment, then, in
that event, the Company and the Executive agree that the Executive may elect to
voluntarily resign from the Company, and, in such event, there shall not be any
restrictions on the subsequent employment of the Executive in a competitive
business outside of healthcare staffing industry, and this sub-paragraph (b)
shall not apply.
 
(c)  Non-Solicitation; Non-Interference. During the Restricted Period, the
Executive shall not, directly or indirectly, for his own account or for the
account of any other individual or entity (i) solicit or induce, or in any
manner attempt to solicit or induce, any person employed by, as agent of, or a
service provider to, the Company to terminate such person’s employment, agency
or service, as the case may be, with the Company; or (ii) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company or
any of its subsidiaries, or attempt to induce any such person, concern or entity
to cease being a customer or supplier of the Company.
 
(d)  Non-Disparagement. The Executive agrees that, except as required by
applicable law, or compelled by process of law, at any time following the date
hereof, neither he, nor anyone acting on his behalf, shall hereafter (i) make
any derogatory, disparaging or critical statement about the Company, or any of
the Company’s current officers, directors, employees, shareholders or lenders or
any persons who were officers, directors, employees, shareholders or lenders of
the Company; or (ii)  without the Company’s prior written consent, communicate,
 
7

--------------------------------------------------------------------------------


directly or indirectly, with the press or other media, concerning the past or
present employees or business of the Company.
 


(e)  Return of Documents. In the event of the termination of Executive’s
employment for any reason, the Executive shall deliver to the Company all of
(i) the property of the Company and (ii) the documents and data of any nature
and in whatever medium of the Company in his possession, and he shall not take
with him any such property, documents or data or any reproduction thereof, or
any documents containing or pertaining to any Confidential Information.
 
(f)  Works for Hire. The Executive agrees that the Company shall own all right,
title and interest (including patent rights, copyrights, trade secret rights,
mask work rights and other rights throughout the world) in any inventions, works
of authorship, mask works, ideas or information made or conceived or reduced to
practice, in whole or in part, by the Executive (either alone or with others)
during the Employment Term (“Developments”); provided, however, that the Company
shall not own Developments for which no equipment, supplies, facility, trade
secret information or Confidential Information of the Company was used and which
were developed entirely on Executive’s time, and which do not relate (A) to the
business of the Company or its affiliates or (B) to the Company’s or its
affiliates actual or demonstrably anticipated research or development, and (ii)
which do not result from any work performed by the Executive for the Company.
Subject to the foregoing, Executive will promptly and fully disclose to the
Company, or any persons designated by it, any and all Developments made or
conceived or reduced to practice or learned by the Executive, either alone or
jointly with others during the Employment Term. The Executive hereby assigns to
the Company all right, title and interest in and to any and all Developments
owned by the Company pursuant to the first sentence of this Section 7(f). The
Executive agrees to assist the Company, at the Company’s expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce, and defend any rights specified to be so owned or assigned. The
Executive hereby irrevocably designates and appoints the Company and its agents
as attorneys-in-fact to act for and on the Executive’s behalf to execute and
file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
the Executive. In addition, and not in contravention of any of the foregoing,
the Executive acknowledges that all original works of authorship which are made
by him (solely or jointly with others) within the scope of employment and which
are protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act (17 USC § 101). To the extent allowed by law,
this Section 7(f) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (“Moral Rights”) in respect of the Developments owned by the Company
pursuant to the first sentence of this Section 7(f). To the extent Executive
retains any such Moral Rights under applicable law, the Executive hereby waives
such Moral Rights and consents to any action consistent with the terms of this
Agreement with respect to such Moral Rights, in each case, to the full extent of
such applicable law. The Executive will confirm any such waivers and consents
from time to time as requested by the Company.
 
(g)  Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 7
unenforceable, the other provisions of this Section 7 shall nevertheless stand
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by
 
8

--------------------------------------------------------------------------------


law under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
 
Section 8.  Injunctive Relief. Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its subsidiaries or affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 7 hereof,
restraining the Executive from engaging in activities prohibited by Section 7
hereof or such other relief as may be required specifically to enforce any of
the covenants in Section 7 hereof. Notwithstanding any other provision to the
contrary, the Restricted Period shall be tolled during any period of violation
of any of the covenants in Section 7(b) or Section 7(c) hereof and during any
other period required for litigation during which the Company seeks to enforce
this covenant against the Executive if it is ultimately determined that such
person was in breach of such covenants.
 
Section 9.  Representations and Warranties of the Executive. The Executive
represents that:
 
(a)  the Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound,
 
(b)  he has not, and in connection with his employment with the Company will
not, violate any non-solicitation or other similar covenant or agreement by
which he is or may be bound, and
 
(c)  in connection with his employment with the Company he will not use any
confidential or proprietary information he may have obtained in connection with
employment with any prior employer.
 
Section 10.  Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
 
Section 11.  Successors and Assigns; No Third-Party Beneficiaries.
 
(a)  The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company’s business or assets, any successor to the
Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise). The Company will require any such
purchaser, successor or assignee to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such purchase, succession or assignment had taken
place.
 
9

--------------------------------------------------------------------------------


(b)  The Executive. The Executive’s rights and obligations under this Agreement
shall not be transferable by the Executive by assignment or otherwise, without
the prior written consent of the Company; provided, however, that if the
Executive shall die, all amounts then payable to the Executive hereunder shall
be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee or other designee or, if there be no such designee, to the
Executive’s estate.
 
Section 12.  Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
 
Section 13.  Severability and Governing Law. If any covenants or such other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision hereof shall be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
(WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
 
Section 14.  Notices.
 
(a)  Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that
unless and until some other address be so designated, all notices or
communications by the Executive to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Executive may be given to the Executive personally or may
be mailed to Executive at the Executive’s last known address, as reflected in
the Company’s records.
 
(b)  Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier, on the first
business day following the date of such mailing; and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.
 
Section 15.  Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.
 
10

--------------------------------------------------------------------------------


Section 16.  Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement, including, without
limitation, the Original Agreement.
 
Section 17.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
[Signatures appear on the following page.]
 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


MEDICAL STAFFING NETWORK, INC.
 
By: /s/ Robert J. Adamson 
Name: Robert J. Adamson
Title: Chairman and Chief Executive Officer
 
 
 
MEDICAL STAFFING NETWORK HOLDINGS, INC.

By: /s/ Robert J. Adamson 
Name: Robert J. Adamson
Title: Chairman and Chief Executive Officer


 
 
EXECUTIVE
 
/s/ Gary Peck
Gary Peck
 


12

--------------------------------------------------------------------------------

 